Citation Nr: 0006678	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to assistance in the purchase of an automobile or 
other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from April 1971 to April 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decision rendered in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
veteran's claim of entitlement to an automobile or other 
conveyance or special adaptive equipment.  A Notice of 
Disagreement was received in October 1997, and a Statement of 
the Case was issued in November 1997.  A Substantive Appeal 
was received in April 1998.


FINDING OF FACT

The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.


CONCLUSION OF LAW

The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.808, 
4.63 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a); that is, the claim presented is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply to the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  In this regard, at his hearing, 
held in June 1998, the veteran requested an additional 30 
days in order to submit a letter from his physician in 
support of his claim.  In accordance with that request, the 
veteran's file was held pending receipt of additional 
evidence.  However, the record indicates that no additional 
probative evidence was subsequently submitted by the veteran 
or his representative which was not already of record.

The veteran essentially argues that his service-connected 
heart disability is so severe that he has effectively lost 
the use of his legs, such that he is eligible for financial 
assistance for the purchase of adaptive equipment.  He states 
that he must use a motorized scooter at all times, and that 
he can walk only very short distances. 

The veteran is service connected for atherosclerotic heart 
disease with myocardial infarction and bypass, evaluated as 
100 percent disabling; anxiety reaction with depression, 
evaluated as 30 percent disabling; a seizure disorder, 
evaluated as 20 percent disabling; and headaches, evaluated 
as 10 percent disabling.  He is also  service connected for 
lumbosacral strain; scleral melanosis; hyperlipidemia; scars, 
residuals of excisions of lipomas left thigh and right 
forearm; and tinea cruris, with each of these disabilities 
evaluated as 0 percent disabling.  The veteran's combined 
disability rating is 100 percent. 

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  
For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63. 

The veteran's medical records include a VA hospital report, 
dated in May 1995, which notes that the veteran had had a 
myocardial infarction (MI) in 1994.  He underwent a coronary 
artery bypass graft (CABG).  The diagnoses were coronary 
artery disease (CAD), hypercholesteremia, hypertension and 
hypothyroidism.

A VA heart examination report, dated in July 1996, shows that 
the veteran complained of angina after walking up about six 
steps, or about 1/2 a block.  The diagnoses were CAD, 
congestive heart failure, hypertension, depression and 
bilateral shoulder pain.

A VA hospital report, dated in August 1996, notes that the 
veteran was admitted for psychiatric symptoms, and is 
remarkable for a physical examination which revealed that 
gait was "okay," that motor strength was 5/5 in all 
extremities, and that deep tendon reflexes were 2+ in the 
knees, ankles and biceps.  

A VA hospital report, dated in October 1996, notes that the 
veteran was admitted with complaints of nausea and dizziness.  
On neurological examination, there was positive ataxia.  
Motor strength was 5/5 in all extremities.  The relevant 
diagnoses were CAD, hypertension, and a history of seizure 
activity, hypothyroidism, hyperlipidemia, and an old 
cerebrovascular accident.

A letter from a VA physician, B.M. Reddy, M.D., dated in June 
1998, shows that Dr. Reddy states that the veteran has 
multiple medical problems including a significant cardiac 
history and a right shoulder rotator cuff tear.  Dr. Reddy 
further stated that the veteran was not able to use his legs 
for long distance mobility, and that he had been "approved 
for issuance of a scooter for long distance mobility."  

A review of the transcript from the veteran's hearing, held 
in June 1998, and his written statements, shows that he 
argues that he cannot walk, and that his lower extremities 
are "useless" because of his heart disorder.  He argues 
that he had to use a wheelchair prior to June 1998, at which 
time VA determined that he required a motorized scooter, as 
indicated in Dr. Reddy's June 1998 letter.  He argues that 
VA's determination that he requires a motorized scooter is 
proof of his claim.  

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  Although the evidence 
shows that the veteran has a long history of a heart 
disorder, to include a MI and CABG, coronary artery disease, 
hypercholesterolemia, and hypertension, there is nothing in 
the claims file to support a conclusion that the veteran's 
service-connected disabilities have resulted in ankylosis of 
a knee or hip, the loss, or loss of use of, a foot or a hand, 
or permanent impairment of vision of both eyes to the 
required specified degree.  The fact is that the medical 
evidence does not provide any findings to suggest a degree of 
impairment resulting in loss of use.  Finally, although the 
veteran argues that VA's determination that he requires a 
motorized scooter is proof of his claim, Dr. Reddy's June 
1998 letter only states that the veteran was not able to use 
his legs for long distance mobility (emphasis added).  In 
addition, VA outpatient hospital and outpatient treatment 
records dated subsequent to June 1998 indicate that the 
veteran had 5/5 strength in all extremities, and 
notwithstanding a finding of ataxia made in association with 
treatment of the veteran's seizure disorder, there is no 
evidence of neurological deficit.  Accordingly, the Board 
must find that the preponderance of the evidence is against 
the veteran's claim, and that entitlement to a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment must be denied.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. §§ 3.808, 4.63. 

The Board has considered the veteran's argument that to the 
effect that he has effectively lost the use of his lower 
extremities.  However, the Board still must conclude that the 
evidence does not show that he has a loss of actual remaining 
function of the either leg or either foot due to his service-
connected disabilities such that he would be equally well 
served by an amputation stump at the site of election below 
either knee, with use of a suitable prosthesis.  See 
38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

In summary, the clinical findings do not show that the 
veteran has met the 
applicable criteria at this time.  Based on the foregoing 
discussion, the claim of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and necessary adaptive 
equipment must be denied.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

